FILED
                           NOT FOR PUBLICATION
                                                                            MAY 01 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DAVID TYLER HILL,                                No.   15-35061

              Plaintiff-Appellant,               DC No. CV 13-38 BLW

 v.
                                                 MEMORANDUM*
BRENT REINKE; SHANE EVANS;
JANE DOES, 1-2; RANDY BLADES,
Warden; VICKI HANSEN; SHANNON
BLACKBURN; RICHARD CRAIG;
CLAUDIA LAKE,

              Defendants-Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                       Argued and Submitted April 10, 2018
                               Seattle, Washington

Before:      TASHIMA and GRABER, Circuit Judges, and MIHM,** District
             Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael M. Mihm, United States District Judge for the
Central District of Illinois, sitting by designation.
      Plaintiff-appellant David Tyler Hill, an Idaho state prisoner, appeals from

the district court’s summary judgment in his 42 U.S.C. § 1983 action against

defendants Brent Reinke, Randy Blades, and Richard Craig, officials of the Idaho

Department of Correction (“IDOC Defendants”). Hill alleges that the IDOC

Defendants violated his due process rights under the Fourteenth Amendment by

moving him to the Secure Mental Health Unit (“MHU”) without a pre-transfer

hearing.

      1.     Hill has not demonstrated that his transfer to the MHU imposed

“atypical and significant hardship . . . in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 483–84 (1995). The MHU is within an

IDOC unit, Hill was transferred there only temporarily, and the transfer did not

affect his sentence.

      For the same reasons, Vitek v. Jones, 445 U.S. 480 (1980), does not control

this case. The plaintiff in Vitek was transferred indefinitely to a hospital outside

the corrections system. Id. at 483–84. By contrast, Hill was transferred

temporarily to the MHU, an IDOC facility, for the purpose of evaluation. See

United States v. Jones, 811 F.2d 444, 448 (8th Cir. 1987). Thus Hill lacked a

liberty interest in his transfer to the MHU, and the IDOC Defendants were not

required to provide him a hearing.


                                            2
      At a minimum, the IDOC Defendants are entitled to qualified immunity

because Hill did not possess a clearly established right to a hearing at the time of

his transfer. See Chappell v. Mandeville, 706 F.3d 1052, 1064–65 (9th Cir. 2013).

      2.     Hill’s claims for injunctive relief would fail even if he had a liberty

interest. It is only speculative that IDOC will transfer Hill to the MHU during his

remaining year-plus of confinement. See Melendres v. Arpaio, 695 F.3d 990, 997

(9th Cir. 2012) (“To have standing to assert a claim for prospective injunctive

relief, a plaintiff must demonstrate ‘that he is realistically threatened by a repetition

of [the violation].’” (alteration in original) (quoting City of L. A. v. Lyons, 461 U.S.

95, 109 (1983))).

                                      •    !    •

      The judgment of the district court is AFFIRMED.




                                            3